Citation Nr: 0936519	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to service connection for loss of use of all 
extremities.

4.  Evaluation of cervical strain with degenerative disc 
disease, evaluated as 10 percent disabling prior to August 
22, 2008.

5.  Evaluation of cervical strain with degenerative disc 
disease, evaluated as 20 percent disabling from August 22, 
2008.

6.  Entitlement to special monthly compensation for loss of 
use of all extremities.

7.  Entitlement to specially adapted housing allowance or 
special home adaptation grant.

8.  Entitlement to an automobile allowance or specially 
adapted equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1975 
and from June 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
Jurisdiction over the Veteran's claims file was subsequently 
transferred to the Phoenix, Arizona RO.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in February 2009.  A transcript of the 
hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

At his February 2009 hearing, the Veteran testified that his 
cervical spine disability had become worse since surgery in 
July 2008.  He noted that his pain had increased and his 
range of motion had decreased.  The Board observes that the 
Veteran was afforded a VA examination in August 2008.  At 
that time, the examiner noted that the Veteran had recently 
undergone surgery and that the examination measured early 
post-operative functional impairment.  The Veteran's current 
level of impairment due to this disability is unclear.

The Veteran claims entitlement to service connection for 
peripheral neuropathy.  The Board observes that peripheral 
neuropathy was diagnosed in April 2004.  The Veteran also 
suffers from Raynaud's syndrome.  It is unclear whether the 
diagnosis of peripheral neuropathy is related to the 
Veteran's service-connected cervical and lumbar spine 
disabilities or the Raynaud's syndrome, or is otherwise 
related to service.  The Board has determined that a VA 
examination should be conducted to ascertain the etiology of 
this claimed disability.

Finally, the Board notes that in a March 2000 letter, the 
Social Security Administration (SSA) indicated that the 
Veteran had applied for disability benefits under the Social 
Security Act.  The record is not clear regarding whether the 
Veteran is currently in receipt of disability benefits from 
SSA.  As records supportive of the Veteran's claims might be 
in the possession of the SSA, the AOJ should determine 
whether the Veteran is in receipt of SSA disability benefits 
and, if so, obtain any records pertaining to the Veteran's 
receipt of SSA disability benefits, to include the medical 
records on which the SSA's disability determination was made.

The Board notes that further development and adjudication of 
the Veteran's claim may provide evidence in support of his 
claims for loss of use of the extremities, specially adapted 
housing, and an automobile allowance or specially adapted 
equipment.  The Board has therefore concluded that it would 
be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 
Vet.App. 11 (1998), citing Harris v. Derwinski, 1 Vet.App. 
180 (1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  The AOJ should determine whether the 
Veteran is in receipt of SSA benefits 
based on disability.  If so, the AOJ 
should obtain a copy of the SSA's 
decision awarding the Veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

2.  Upon completion of the above, 
schedule the Veteran for a VA examination 
to determine the severity of his cervical 
spine disability and to determine the 
etiology of his claimed peripheral 
neuropathy.

Cervical Spine Disability
Regarding the Veteran's service-connected 
cervical spine disability, all necessary 
testing should be carried out in 
conjunction with this examination.  The 
results of range of motion testing should 
be reported, and any excursion of motion 
accompanied by pain should be 
specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

Peripheral Neuropathy
Regarding the Veteran's claimed 
peripheral neuropathy, the examiner 
should , following examination and 
interview of the Veteran, provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
peripheral neuropathy is related to any 
disease or injury in service, or to any 
service-connected disability.  The 
examiner is invited to review all 
evidence of record to include but not 
limited to the service records and 
immediate post-service medical records.

The examiner should also provide a 
discussion concerning whether there is 
functional loss of use of either hands or 
feet, such that no effective function 
remains other than that which would be 
equally well served by an amputation 
stump at the site of election below elbow 
or knee with use of a suitable prosthetic 
appliance.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




